Exhibit 10.4

EXECUTION COPY

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of October 31, 2014, is
made by MONSTER WORLDWIDE, INC., a Delaware corporation (the “Company”), and the
other parties also identified as “Grantors” on the signature pages hereto and
such other parties that may become Grantors hereunder after the date hereof
(together with the Company, each individually a “Grantor”, and collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.

RECITALS

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of the date hereof (as amended, supplemented, amended and restated, or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain Subsidiaries of the Company from time to time party thereto
(collectively with the Company, the “Borrowers”), the various financial
institutions and other Persons from time to time party thereto and the
Administrative Agent, the Lenders have made Commitments to make Loans to the
Borrowers upon the terms and subject to the conditions set forth therein; and

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
each Grantor is required to execute and deliver this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make and
continue to make Credit Extensions to the Borrowers and to induce the Secured
Parties to enter into the Credit Agreement, each Grantor agrees, for the benefit
of each Secured Party, as follows:

Section 1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement. With reference to this
Agreement, unless otherwise specified herein: (i) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined; (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; (iii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (iv) the word “will” shall be construed to have the same meaning
and effect as the word “shall”; (v) any definition of, or reference to, any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (vi) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns; (vii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof; (viii) all references
herein to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, this Agreement; (ix) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and

 

Security Agreement



--------------------------------------------------------------------------------

properties, including cash, securities, accounts and contract rights; (x) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form; (xi) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”; (xii) Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement; and (xiii) where the context
requires, terms relating to the Collateral or any part thereof, when used in
relation to a Grantor, shall refer to such Grantor’s Collateral or the relevant
part thereof.

(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.

(c) In addition, the following terms shall have the meanings set forth below:

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

“Collateral” has the meaning provided in Section 2.

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the grant of rights for a party to be designated as an author or
owner and/or to enforce, defend, use, display, copy, manufacture, distribute,
exploit and sell, make derivative works, and require joinder in suit and/or
receive assistance from another party) covered in whole or in part by a
Copyright.

“Copyrights” means, collectively, all of the following of any Grantor: (i) all
copyrights, works protectable by copyright, copyright registrations and
copyright applications anywhere in the world; (ii) all derivative works,
counterparts, extensions and renewals of any of the foregoing; (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present and future infringements,
violations or misappropriations of any of the foregoing; (iv) the right to sue
for past, present and future infringements, violations or misappropriations of
any of the foregoing; and (v) all rights corresponding to any of the foregoing
throughout the world.

 

2

Security Agreement



--------------------------------------------------------------------------------

“Excluded Property” means (i) all fee-owned real property, together with all
Fixtures and As-Extracted Collateral related thereto; (ii) all leases of real
property and leasehold interests in real property, in each case together with
all Fixtures and As-Extracted Collateral related thereto; (iii) all motor
vehicles and other Equipment covered by certificates of title or ownership, but
only to the extent that a security interest therein cannot be perfected by the
filing of a UCC-1 financing statement; (iv) all Letter of Credit Rights not
constituting Supporting Obligations in respect of letters of credit, but only to
the extent that a security interest therein cannot be perfected by the filing of
a UCC-1 financing statement, with a stated amount of $2,500,000 or less
individually; (v) any Commercial Tort Claims with a value, as determined by the
Company, of $1,000,000 or less; (vi) Equity Interests in (A) Keyland China
Holdings Limited, (B) CareerOne Pty Limited, and (C) prior to December 19, 2015,
JobKorea Ltd.; (vii) any Equity Interests in any Person other than a wholly
owned Subsidiary to the extent such Equity Interests are not permitted to be
pledged by the terms of such Person’s organizational or joint venture documents
without the consent of a non-Affiliate of any Loan Party; (viii) any Equity
Interests of an Inactive Subsidiary or a non-Material Foreign Subsidiary;
(ix) any Equity Interests of a Material Foreign Subsidiary or a Subsidiary that
has no material assets other than direct or indirect Equity Interests in a
controlled foreign corporation (as defined in Section 957(a) of the Code), in
each case other than (A) Voting Equity Interests of any Subsidiary which is a
first-tier controlled foreign corporation (as defined in Section 957(a) of the
Code) representing 65% of the total voting power of all outstanding Voting
Equity Interests of such Subsidiary and (B) 100% of the Equity Interests not
constituting Voting Equity Interests of any such Subsidiary, except that any
such Equity Interests constituting “stock entitled to vote” within the meaning
of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Equity
Interests for purposes of this clause (ix); (x) any permit, lease, license,
contract or agreement to which any Grantor is a party or any of its rights or
interests thereunder if and only to the extent that the grant of a security
interest hereunder (A) is prohibited by or a violation of any law, rule or
regulation applicable to such Grantor, (B) requires any approval, consent,
exemption, authorization or other action by any Person other than the Grantors
for an assignment thereof or a grant of a security interest therein by a
Grantor, or (C) shall constitute or result in a breach of a term or provision
of, or the termination (or would give rise to the right to termination) of or a
default under the terms of, or invalidate, such permit, lease, license, contract
or agreement (other than, in the case of each of clauses (x)(B) and (x)(C), to
the extent that any such term or provision would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction or any other applicable Law (including any debtor relief law or
principle of equity)); provided that the Collateral shall include (and such
security interest shall attach and the definition of Excluded Property shall not
then include) immediately at such time as the contractual or legal provisions
referred to above shall no longer be applicable and to the extent severable, and
shall attach immediately to any portion of such permit, lease, license, contract
or agreement not subject to the provisions specified in clauses (x)(A), (x)(B)
or (x)(C); (xi) property owned by any Grantor that is subject to a purchase
money Lien or capital lease permitted under the Credit Agreement if the
agreement pursuant to which such Lien is granted (or the document providing for
such capital lease) prohibits, or requires the approval, consent, exemption,
authorization or other action by any Person other than the Grantors, or
establishes any other conditions for, the creation of any other Lien on such
property; and provided, further, that the exclusions referred to in clauses (x)
and (xi) of this definition shall not include any Proceeds of such permit,
lease, license, contract or agreement or property, to the extent not otherwise

 

3

Security Agreement



--------------------------------------------------------------------------------

required to be paid to the holder of the Indebtedness relating to the capital
lease or purchase money Lien; (xii) any “intent-to-use” application for
registration of a Trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law; (xiii) any tangible or intangible asset if (but only to the extent)
the grant of the security interest therein would be prohibited or restricted by
applicable Law; (xiv) Trust Funds and any Deposit Accounts used exclusively to
hold such Trust Funds; (xv) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby; (xvi) Deposit Accounts, Securities Accounts and commodity
accounts (A) exclusively used for payroll, payroll taxes and other employee wage
and benefit payments (including claims administration accounts and accounts used
for cash held in connection with restricted stock units), credit card merchant
accounts and zero balance accounts or (B) having a balance that does not exceed
$250,000; (xvii) property referenced in Section 3(d) of this Agreement; and
(xviii) those assets as to which the Administrative Agent and Borrowers
reasonably agree in writing that the cost of obtaining such a security interest
or perfection thereof are excessive in relation to the benefit of the Secured
Parties of the security to be afforded thereby.

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as Account Debtor, to any Grantor.

“Intellectual Property” means, collectively, all of the following of any
Grantor: (i) all systems software and applications software (including source
code and object code), all documentation for such software, including, without
limitation, user manuals, flowcharts, functional specifications, operations
manuals, and all formulas, processes, ideas and know-how embodied in any of the
foregoing; (ii) concepts, discoveries, improvements and ideas, know-how,
technology, reports, design information, trade secrets, practices,
specifications, test procedures, maintenance manuals, research and development,
inventions (whether or not patentable), blueprints, drawings, data, customer
lists, catalogs, and all physical embodiments of any of the foregoing;
(iii) Patents and Patent Licenses, Copyrights and Copyright Licenses, Trademarks
and Trademark Licenses; and (iv) other agreements with respect to any rights in
any of the items described in the foregoing clauses (i), (ii), and (iii).

“Patent License” means any agreement, now or hereafter in existence, providing
for the grant by, or to, any Grantor of any rights (including, without
limitation, the right for a party to be designated as an owner and/or to
enforce, defend, make, have made, make improvements, manufacture, use, sell,
import, export, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Patent.

 

4

Security Agreement



--------------------------------------------------------------------------------

“Patents” means collectively, all of the following of any Grantor: (i) all
patents, all inventions and patent applications anywhere in the world; (ii) all
improvements, counterparts, reissues, divisional, re-examinations, extensions,
continuations (in whole or in part) and renewals of any of the foregoing and
improvements thereon; (iii) all income, royalties, damages or payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements, violations or misappropriations of any of the
foregoing; (iv) the right to sue for past, present and future infringements,
violations or misappropriations of any of the foregoing; and (v) all rights
corresponding to any of the foregoing throughout the world.

“Permitted Liens” means all Liens permitted under Section 7.01 of the Credit
Agreement.

“Termination Date” means the date on which all Obligations have been paid in
full in cash (other than (i) contingent indemnification and reimbursement
obligations, (ii) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements and, (iii) to the extent Cash
Collateralized, L/C Obligations) and the Aggregate Commitments shall have been
terminated.

“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.

“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world; (ii) all
counterparts, extensions and renewals of any of the foregoing; (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing; (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing; and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world.

“Trust Funds” means cash, cash equivalents (including Permitted Investments) or
other assets comprised of (i) payroll and other employee wage and benefit
accounts and funds used for payroll and payroll taxes and other employee benefit
payments to or for the benefit of such Grantor’s employees, (ii) tax accounts
and all taxes required to be collected, remitted or withheld (including federal
and state withholding taxes (including the employer’s share thereof)), and
(iii) escrow accounts and fiduciary or trust accounts, and, in the case of
clauses (i) through (iii), the funds or other property held or maintained in any
such account, and any other funds which any Grantor holds in trust or as an
escrow or fiduciary for another Person that is not a Loan Party.

 

5

Security Agreement



--------------------------------------------------------------------------------

“Voting Equity Interests” means Equity Interests of any Person having ordinary
power to vote in the election of members of the board of directors, managers,
trustees or other controlling Persons, of such Person (irrespective of whether,
at the time, Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

“USPTO” means the United States Patent and Trademark Office.

Section 2. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations, each
Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all cash,
currency and cash equivalents (including Permitted Investments); (c) all Chattel
Paper (including Electronic Chattel Paper and Tangible Chattel Paper); (d) those
certain Commercial Tort Claims set forth on Schedule I; (e) all Deposit
Accounts; (f) all Documents; (g) all Equipment; (h) all General Intangibles;
(i) all Goods; (j) all Instruments; (k) all Intellectual Property; (l) all
Inventory; (m) all Investment Property; (n) all Letter-of-Credit Rights and
letters of credit; (o) all Payment Intangibles; (p) all Securities Accounts;
(q) all Software; (r) all Supporting Obligations; (s) all books and records
pertaining to the Collateral; (t) all Accessions and all Proceeds and products
of any and all of the foregoing; and (u) all other personal property of any kind
or type whatsoever now or hereafter owned by such Grantor or as to which such
Grantor now or hereafter has the power to transfer any interest therein.

Notwithstanding anything to the contrary contained herein, the Collateral, and
the security interests granted under this Agreement shall not extend to Excluded
Property.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (a) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (b) is not to be
construed as an assignment of any Intellectual Property.

Section 3. Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that until the Termination Date:

(a) Ownership. Such Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same in all material
respects.

 

6

Security Agreement



--------------------------------------------------------------------------------

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority (subject to Permitted Liens)
security interest in such Collateral, to the extent such security interest can
be perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. No Grantor has authenticated any agreement authorizing any
secured party thereunder to file a financing statement, except to perfect
Permitted Liens. The taking possession by the Administrative Agent of all other
Instruments constituting Collateral will perfect and establish the first
priority (subject to Permitted Liens and the rights of a collecting bank or
payor bank, if applicable) of the Administrative Agent’s security interest in
such Instruments. With respect to any Collateral consisting of a Deposit
Account, Securities Entitlement or held in a Securities Account, upon execution
and delivery by the applicable Grantor, the applicable Securities Intermediary
and the Administrative Agent of an agreement granting control to the
Administrative Agent over such Collateral, the Administrative Agent shall have a
valid and perfected, first priority (subject to Permitted Liens and the rights
of the applicable depository bank or securities intermediary with respect
thereto) security interest in such Collateral.

(c) Loan Parties. Set forth on Schedule II is a complete and accurate list of
all Loan Parties as of the Closing Date, showing (as to each such Loan Party)
(i) the exact legal name, (ii) any former legal names of such Loan Party in the
four months prior to the Closing Date, (iii) the jurisdiction of its
incorporation or organization, as applicable, (iv) the type of organization and
(v) the address of its chief executive office and principal place of business.

(d) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products,
(iv) Manufactured Homes, (v) standing timber, (vi) an aircraft, airframe,
aircraft engine or related property, (vii) an aircraft leasehold interest,
(viii) a watercraft or other artificial contrivance used, or capable of being
used, as a means of transportation on water, or related property or (ix) any
other interest in or to any of the foregoing.

(e) Deposit Accounts; Securities Accounts. Set forth on Schedule III is a
description of all Deposit Accounts and Securities Accounts of the Grantors as
of the Closing Date, other than Excluded Property, including the name of (A) the
applicable Grantor, (B) in the case of a Deposit Account, the depository
institution, and (C) in the case of a Securities Account, the Securities
Intermediary or issuer, as applicable.

(f) Electronic Chattel Paper; Letter-of-Credit Rights. Set forth on Schedule IV
is a description, as of the Closing Date, of all Electronic Chattel Paper and
Letter-of-Credit Rights of the Grantors with a stated amount in excess of
$2,500,000 individually, including the name of (A) the applicable Grantor,
(B) in the case of Electronic Chattel Paper, the account debtor and (C) in the
case of Letter-of-Credit Rights, the issuer or nominated person, as applicable.

(g) Accounts. No Account of a Grantor in excess of $2,500,000 is evidenced by
any Instrument or Chattel Paper unless such Instrument or Chattel Paper, to the
extent requested by the Administrative Agent, has been endorsed over and
delivered to, or submitted to the control of, the Administrative Agent.

 

7

Security Agreement



--------------------------------------------------------------------------------

(h) Books and Records; Collateral Locations; Equipment and Inventory. (i) Set
forth on Schedule V is a list of, as of the Closing Date, (A) each headquarters
location of the Loan Parties and each location where significant administrative
or governmental functions are performed or significant books or records
(electronic or otherwise) are maintained and (B) each location where any
personal property Collateral is located at any premises owned or leased by a
Loan Party with a Collateral value in excess of $2,500,000 (in each case,
including (1) an indication if such location is leased or owned, (2), if leased,
the name of the lessor, and if owned, the name of the Loan Party owning such
property and (3) the address of such property (including, the city, county,
state and zip code).

(ii) With respect to any Equipment and/or Inventory of a Grantor, each such
Grantor has exclusive possession and control of such Equipment and Inventory of
such Grantor except for (A) Equipment leased by such Grantor as a lessee or
financed pursuant to arrangements, and subject to Liens, permitted under the
Credit Agreement, (B) Equipment or Inventory in transit with common carriers,
(C) Equipment and/or Inventory in the possession or control of a warehouseman,
bailee or any agent or processor of such Grantor to the extent such Grantor has
complied with Section 4(e) or (D) Equipment and/or Inventory with an aggregate
fair market value not exceeding $2,500,000 for all Grantors at any time.
Collateral consisting of Inventory, if any, is of good and merchantable quality,
free from defects, in all material respects.

(i) No Other Instruments, Etc. As of the Closing Date, no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(c)(i) of this
Agreement.

(j) Consents; Etc. No approval, consent, exemption, authorization or other
action by, notice to, or filing with, any Governmental Authority or any other
Person (including, without limitation, any stockholder, member or creditor of
such Grantor), is necessary or required for (i) the grant by such Grantor of the
security interest in the Collateral granted hereby or for the execution,
delivery or performance of this Agreement by such Grantor, (ii) the perfection
of such security interest (to the extent such security interest can be perfected
by filing under the UCC, the granting of control (to the extent required under
Section 4(c)) or by filing an appropriate notice with the USPTO or the United
States Copyright Office) or (iii) the exercise by the Administrative Agent or
the Secured Parties of the rights and remedies provided for in this Agreement,
except for (A) the filing or recording of UCC financing statements or other
filings under the Assignment of Claims Act, (B) the filing of appropriate
notices with the USPTO and the United States Copyright Office, (C) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(c)), (D) such actions as may be required by Laws affecting the
offering and sale of securities, and (E) approvals, consents, exemptions,
authorizations, filings or other actions which have been obtained, and notices
that have been given, or approvals, consents, exemptions, authorizations,
filings, notices or other actions for which the failure so to obtain or give
could not reasonably be expected to have a Material Adverse Effect.

(k) Commercial Tort Claims. As of the Closing Date, no Grantor has any
Commercial Tort Claims in excess of $1,000,000 other than as set forth on
Schedule I.

 

8

Security Agreement



--------------------------------------------------------------------------------

(l) Copyrights, Patents and Trademarks. As of the Closing Date:

(i) Set forth on Schedule VI is a list of all registered or issued Patents,
Copyrights and Trademarks (including all applications for registration and
issuance) owned by each of the Grantors (including the name/title, current
owner, registration or application number, and registration or application
date).

(ii) No holding, decision or judgment has been rendered by any Governmental
Authority that materially limits, cancels or renders invalid any material
Intellectual Property owned by any Grantor.

(iii) Except for Excluded Property, no Grantor has made any assignment or
agreement in conflict with the security interest in the material Intellectual
Property owned by any Grantor hereunder.

(iv) Each Grantor and each of its Subsidiaries, own, or possess the right to
use, all of the Intellectual Property that is reasonably necessary for the
operation of their respective businesses. For the avoidance of doubt, the
foregoing is not a representation or warranty regarding non-infringement by a
Grantor or any of its Subsidiaries.

(v) No proceeding, claim or litigation regarding the Intellectual Property of
any Grantor is pending or, to the best knowledge of such Grantor, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

Section 4. Covenants. Each Grantor covenants that until the Termination Date,
such Grantor shall:

(a) Maintenance of Perfected Security Interest; Further Information.

(i) Maintain the security interest created by this Agreement as a first priority
(subject to Permitted Liens) perfected security interest, to the extent such
security interest can be perfected by filing under the UCC (and as otherwise
required by the Credit Agreement with respect to non-filing Collateral), free
and clear of all Liens except for Permitted Liens, and shall defend such
security interest against the claims and demands of all Persons whomsoever
(other than the holders of Permitted Liens).

(ii) From time to time furnish to the Administrative Agent upon the
Administrative Agent’s reasonable request (but no more than once per fiscal year
of the Company unless an Event of Default shall have occurred and be
continuing), statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(b) Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (i) any Lien (other than Permitted Liens)
on any of the Collateral which would materially adversely affect the ability of
the Administrative Agent to exercise any of its remedies hereunder and (ii) the
occurrence of any other event which could reasonably be expected to have a
material impairment on the security interests created hereby.

 

9

Security Agreement



--------------------------------------------------------------------------------

(c) Perfection through Possession and Control.

(i) If any amount in excess of $2,500,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper or Supporting Obligation, ensure that such Instrument, Tangible
Chattel Paper or Supporting Obligation is either in the possession of such
Grantor at all times or, if reasonably requested by the Administrative Agent to
perfect its security interest in such Collateral, is delivered to the
Administrative Agent duly endorsed. Such Grantor shall ensure that any
Collateral consisting of Tangible Chattel Paper with a face value in excess of
$2,500,000 is marked with a legend indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

(ii) If any Collateral shall consist of Electronic Chattel Paper,
Letter-of-Credit Rights or uncertificated Investment Property, in each case with
a fair market value (as reasonably determined by such Grantor) in excess of
$2,500,000, execute and deliver (and, with respect to any Collateral consisting
of uncertificated Investment Property, cause the issuer or Securities
Intermediary to execute and deliver) to the Administrative Agent all control
agreements, assignments, instruments or other documents as reasonably requested
by the Administrative Agent for the purposes of obtaining and maintaining
Control of such Collateral. If any Collateral shall consist of Deposit Accounts
or Securities Accounts, comply with Section 6.15 of the Credit Agreement.

(d) Filing of Financing Statements, Notices, etc. Each Grantor shall execute and
deliver to the Administrative Agent and/or file (i) such necessary instruments
as the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, including, without limitation, financing statements (including
continuation statements), (ii) on the Closing Date, and from time to time
thereafter upon the Administrative Agent’s reasonable request, with regard to
Copyrights registered in the United States Copyright Office and owned by a
Grantor, a Notice of Grant of Security Interest in Copyrights substantially in
the form of Exhibit A or other form reasonably acceptable to the Administrative
Agent, (iii) on the Closing Date, and from time to time thereafter upon the
Administrative Agent’s reasonable request, with regard to Patents registered in
the United States Patent and Trademark Office (“USPTO”) and owned by a Grantor,
a Notice of Grant of Security Interest in Patents for filing with the USPTO
substantially in the form of Exhibit B or other form reasonably acceptable to
the Administrative Agent and (iv) on the Closing Date, and from time to time
thereafter upon the Administrative Agent’s reasonable request, with regard to
Trademarks registered in the USPTO and owned by a Grantor, a Notice of Grant of
Security Interest in Trademarks for filing with the USPTO substantially in the
form of Exhibit C or other form reasonably acceptable to the Administrative
Agent; provided that no Grantor shall be required to take any action to perfect
a security interest in any Collateral that the Administrative Agent reasonably
determines in its sole discretion that the costs and burdens to the Grantors of
perfecting a security interest in such Collateral (including any applicable
stamp, intangibles or other taxes) are excessive in relation to value to the
Lenders afforded thereby. Furthermore, each Grantor also hereby irrevocably
makes, constitutes and appoints the Administrative Agent, its nominee or any

 

10

Security Agreement



--------------------------------------------------------------------------------

other Person whom the Administrative Agent may designate, as such Grantor’s
attorney in fact when an Event of Default has occurred and is continuing, with
full power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
Termination Date.

(e) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with a value
in excess of $2,500,000 is at any time in the possession or control of:

(i) a warehouseman, bailee or any agent or processor of such Grantor, (A) notify
the Administrative Agent of such possession, (B) notify such Person in writing
of the Administrative Agent’s security interest for the benefit of the Secured
Parties in such Collateral, (C) instruct such Person to hold all such Collateral
for the Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (D) unless otherwise consented to in writing by the
Administrative Agent, obtain (1) a written acknowledgment from such Person that
it is holding such Collateral for the benefit of the Administrative Agent and
(2) such other documentation required by the Administrative Agent (including,
without limitation, subordination and access agreements); or

(ii) a consignee, perfect and protect such Grantor’s ownership interests in all
such Collateral that is Inventory stored with a consignee against creditors of
the consignee by filing and maintaining financing statements against the
consignee reflecting the consignment arrangement filed in all appropriate filing
offices, providing any written notices required by the UCC to notify any prior
creditors of the consignee of the consignment arrangement, and taking such other
actions as may be appropriate to perfect and protect such Grantor’s interests in
such inventory under Sections 2-326, 9-103, 9-324 and 9-505 of the UCC or
otherwise, which such financing statements filed pursuant to this Section shall
be assigned to the Administrative Agent, for the benefit of the Secured Parties.

(f) Treatment of Accounts. Other than as such Grantor may determine appropriate
in the exercise of its commercially reasonable judgment (unless such Grantor has
received notice from the Administrative Agent after the occurrence and during
the continuation of an Event of Default to refrain from taking the actions
described in the following clauses (i) through (iv), in which case such Grantor
shall refrain from taking such actions other than as normal and customary in the
ordinary course of such Grantor’s business), not (i) grant or extend the time
for payment of any Account, (ii) compromise or settle any Account for less than
the full amount thereof, (iii) release any person or property, in whole or in
part, from payment thereof, (iv) amend, supplement or modify any Account in any
manner that could reasonably be likely to adversely affect the value thereof, or
allow any credit or discount thereon, in each case other than as normal and
customary in the ordinary course of a Grantor’s business.

(g) Commercial Tort Claims. Execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be required by Law
(in the Administrative Agent’s reasonable opinion) to create, preserve, perfect
and maintain the Administrative Agent’s security interest in any Commercial Tort
Claims initiated by or in favor of such Grantor having a value (as reasonably
determined by such Grantor) in excess of $1,000,000.

 

11

Security Agreement



--------------------------------------------------------------------------------

(h) Inventory. With respect to the material Inventory of each Grantor, if any:

(i) At all times maintain inventory records reasonably satisfactory to the
Administrative Agent.

(ii) Produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable Laws.

(i) Intellectual Property.

(i)(A) Not do any act or omit to do any act whereby any material Copyright may
become invalidated; (B) take all necessary steps as such Grantor shall deem
appropriate under the circumstances to protect each material Copyright owned by
a Grantor and, if such Grantor deems appropriate under the circumstances, to
pursue registration of each material Copyright owned by such Grantor including,
without limitation, filing of applications for renewal where necessary; and
(C) promptly notify the Administrative Agent of any material infringement,
misappropriation, dilution or impairment of any Copyright of a Grantor of which
it becomes aware and take such actions as it shall reasonably deem appropriate
under the circumstances to protect such Copyright, including, if such Grantor
deems appropriate under the circumstances, the bringing of suit for
infringement, dilution or impairment or seeking injunctive relief and seeking to
recover any and all damages for such infringement, misappropriation, dilution or
impairment.

(ii) Not (and not permit any licensee or sublicensee thereof to) do any act or
omit to do any act whereby any material Trademark may become invalidated.

(iii) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.

(iv) Notify the Administrative Agent and the Secured Parties promptly if it
knows that there is a reasonable likelihood that any application or registration
relating to any material Patent or Trademark will become abandoned or dedicated,
or of any materially adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the USPTO or any court or tribunal in any country) regarding such
Grantor ownership of any Patent or Trademark or its right to register the same
or to keep and maintain the same.

(v) Take reasonable and necessary steps, including, without limitation, in any
proceeding before the USPTO, or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each material Patent and Trademark, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

 

12

Security Agreement



--------------------------------------------------------------------------------

(vi) Promptly notify the Administrative Agent and the Secured Parties after it
learns that any material Patent or Trademark included in the Collateral is
infringed, misappropriated, diluted or impaired by a third party in any material
respect, and, if such Grantor deems appropriate under the circumstances,
promptly sue for such infringement, misappropriation, dilution or impairment, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation, dilution or impairment, or to take such
other actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.

(vii) Except for Excluded Property, use commercially reasonable efforts not to
make any assignment or agreement in conflict with the security interest in the
Patents or Trademarks of each Grantor hereunder (except as permitted by the
Credit Agreement).

(viii) Grant to the Administrative Agent a royalty free license to use such
Grantor’s Intellectual Property in connection with the enforcement of the
Administrative Agent’s rights hereunder, but only to the extent any license or
agreement granting such Grantor rights in such Intellectual Property do not
prohibit such use by the Administrative Agent and subject to any quality control
provisions in respect of such Grantor’s Trademarks.

Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is or becomes not material to their businesses.

(j) Equipment. Maintain each item of Equipment in good working order and
condition (reasonable wear and tear and obsolescence excepted) in all material
respects.

(k) Government Contracts. Promptly notify the Administrative Agent, in writing,
if it enters into any contract with a Governmental Authority under which such
Governmental Authority, as account debtor, owes a monetary obligation in excess
of $2,500,000 to any Grantor under any Account.

(l) Further Assurances. (i) Promptly upon the reasonable request of the
Administrative Agent and at the sole expense of the Grantors, duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted; provided that no Grantor shall be required
to take any action to perfect a security interest in any Collateral if the costs
and burdens to the Grantors of perfecting a security interest in such Collateral
(including any applicable stamp, intangibles or other taxes) are excessive in
relation to value to the Lenders afforded thereby.

(ii) From time to time upon the Administrative Agent’s reasonable request, but
no more than once in any rolling twelve-month period unless an Event of

 

13

Security Agreement



--------------------------------------------------------------------------------

Default shall have occurred and be continuing, promptly furnish such updates to
the information disclosed pursuant to this Agreement and the Credit Agreement,
including any Schedules hereto or thereto, such that such updated information is
true and correct as of the date so furnished.

Section 5. Authorization to File Financing Statements. Each Grantor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably deem necessary in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, which such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may reasonably
determine is necessary to ensure the perfection of the security interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets, whether now owned or hereafter acquired” or “all
personal property, whether now owned or hereafter acquired.”

Section 6. Advances. On failure of any Grantor to perform any of the covenants
and agreements contained herein or in any other Loan Document, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such reasonable and documented sums as may
be necessary in the performance thereof, including, without limitation, the
payment of any market insurance premiums for reasonably necessary insurance, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
reasonable and documented expenditures made in defending against any adverse
claim and all other expenditures which the Administrative Agent may make for the
protection of the security hereof or which may be compelled to make by operation
of Law. All such sums and amounts so expended shall constitute Obligations and
shall be repayable by the Company, to the extent required in accordance with
Section 10.05 of the Credit Agreement. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any Default or
Event of Default. The Administrative Agent may make any payment authorized by
this Section 6 in accordance with any bill, statement or estimate procured from
the appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

Section 7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent on behalf of the Secured Parties
shall have the rights and remedies provided herein, in the Loan Documents, in
any other documents relating to the Obligations, and by any applicable Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), and further, the Administrative Agent may, with or without judicial
process or the aid and assistance of others, (i) enter on any premises on which
any of the Collateral may be located and, without resistance or interference by
the Grantors, take possession of the Collateral,

 

14

Security Agreement



--------------------------------------------------------------------------------

(ii) dispose of any Collateral on any such premises, (iii) require the Grantors
to assemble and make available to the Administrative Agent at the expense of the
Grantors any Collateral at any place and time designated by the Administrative
Agent which is reasonably convenient to both parties, (iv) remove any Collateral
from any such premises for the purpose of effecting sale or other disposition
thereof, (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Grantors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels any or all Collateral held by or for it at public or private
sale, at any exchange or broker’s board or elsewhere, by one or more contracts,
in one or more parcels, for money, upon credit or otherwise, at such prices and
upon such terms as the Administrative Agent deems advisable, in its sole
discretion (subject to any and all mandatory legal requirements), and/or
(vi) complete and tender internet domain name transfer documents in its own
name, place and stead of the Grantor in order to effect the transfer of any
internet domain name registration, either to the Administrative Agent or to
another transferee, as the case may be, and maintain, obtain access to, and
continue to operate, in its own name or in the name, place and stead of such
Grantor, such Grantor’s internet website and the contents thereof, and all
related advertising, linking and technology licensing and other contractual
relationships, in each case in connection with the maintenance, preservation,
operation, sale or other disposition of the Collateral or for any other purpose
permitted under the Loan Documents or by applicable Law. The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by applicable Law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold.
Neither the Administrative Agent’s compliance with applicable Law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale. To the extent the
rights of notice cannot be legally waived hereunder, each Grantor agrees that
any requirement of reasonable notice shall be met if such notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to the Borrower in
accordance with the notice provisions of Section 10.03 of the Credit Agreement
at least 10 days before the time of sale or other event giving rise to the
requirement of such notice. The Administrative Agent shall not be obligated to
make any sale or other disposition of the Collateral regardless of notice having
been given. To the extent permitted by applicable Law, any Secured Party may be
a purchaser at any such sale. Subject to the provisions of applicable Law, the
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Collateral by announcement at the time and place of such
sale, and such sale may, without further notice, to the extent permitted by Law,
be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place. To the extent permitted by applicable Law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Secured Party arising out of the exercise by them of any rights hereunder
except to the extent any such claims, damages or demands result solely from the
gross negligence or willful misconduct of the Administrative Agent or any other
Secured Party as determined by a final non-appealable judgment of a court of
competent jurisdiction, in each case against whom such claim is asserted. Each
Grantor agrees that the internet shall constitute a “place” for purposes of
Section 9-610(b) of the UCC.

(b) Remedies Relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies

 

15

Security Agreement



--------------------------------------------------------------------------------

hereunder, the Administrative Agent shall have the right to enforce any
Grantor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may (or the applicable Grantor shall
(following the Administrative Agent’s written request therefor)) notify any
Grantor’s customers and account debtors that the Accounts of such Grantor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts.

(c) Deposit Accounts/Securities Accounts. Upon the occurrence of an Event of
Default and during continuation thereof, the Administrative Agent may prevent
withdrawals or other dispositions of funds in Deposit Accounts and Securities
Accounts subject to control agreements or held with any Secured Party.

(d) Investment Property. Upon the occurrence of an Event of Default and during
the continuation thereof: the Administrative Agent shall have the right to
receive any and all cash dividends, payments or distributions made in respect of
any Investment Property or other Proceeds paid in respect of any Investment
Property, and any or all of any Investment Property may, at the option of the
Administrative Agent, be registered in the name of the Administrative Agent or
its nominee, and the Administrative Agent or its nominee may thereafter exercise
(i) all voting, corporate and other rights pertaining to such Investment
Property and (ii) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof, all without liability except
to account for property actually received by it; but the Administrative Agent
shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing.

(e) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

(f) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Agreement,
any other Loan Document, any other document relating to the Obligations, or as
provided by Law, or any delay by the Administrative Agent or the Secured Parties
in exercising the same, shall not operate as a waiver of any such right, remedy
or option. No waiver hereunder shall be effective unless it is in writing,
signed by the party against whom such waiver is sought to be enforced and then
only

 

16

Security Agreement



--------------------------------------------------------------------------------

to the extent specifically stated, which in the case of the Administrative Agent
or the Secured Parties shall only be granted as provided herein. To the extent
permitted by Law, neither the Administrative Agent, the Secured Parties, nor any
party acting as attorney for the Administrative Agent or the Secured Parties,
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law other than their gross negligence or willful
misconduct hereunder as determined by a final non-appealable judgment of a court
of competent jurisdiction. The rights and remedies of the Administrative Agent
and the Secured Parties under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent or the
Secured Parties may have.

(g) Retention of Collateral. Unless and until the Administrative Agent shall
have provided the notices required under Sections 9-620 and 9-621 of the UCC or
otherwise complied with the requirements of applicable Law of the relevant
jurisdiction, the Administrative Agent shall not be deemed to have retained any
Collateral in satisfaction of any Obligations for any reason.

(h) Deficiency. In the event that the proceeds of any commercially reasonable
sale, collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency. Any surplus remaining
after the full payment and satisfaction of the Obligations shall be returned to
the Grantors or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.

Section 8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

 

17

Security Agreement



--------------------------------------------------------------------------------

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, continuation financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(xii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(xiii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
such Grantor relating thereto or represented thereby; and

(xiv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Termination Date. The Administrative Agent shall be under
no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Agreement, and shall not be liable for any failure to do so or any
delay in doing so. The Administrative Agent shall not be liable for any act or
omission or

 

18

Security Agreement



--------------------------------------------------------------------------------

for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral and shall not impose
any duty upon the Administrative Agent or any other Secured Party to exercise
any such powers.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7, the Administrative Agent shall
have no responsibility for (i) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Grantors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(e) Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the

 

19

Security Agreement



--------------------------------------------------------------------------------

Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

Section 9. Application of Proceeds. After the exercise of remedies provided for
in Section 8.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in Section 8.02 of the
Credit Agreement) any payments in respect of the Obligations and any proceeds of
the Collateral, when received by the Administrative Agent or any Secured Party
in cash or cash equivalents will be applied in reduction of the Obligations in
the order set forth in the Credit Agreement.

Section 10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until the Termination
Date, at which time this Agreement shall be automatically terminated (other than
obligations under this Agreement which expressly survive such termination) and
the Administrative Agent shall, upon the request and at the expense of the
Grantors, forthwith release all of its liens and security interests hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Obligations.

Section 11. Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Sections 10.01 and 10.02 of the Credit
Agreement.

Section 12. Successors in Interest. This Agreement shall be binding upon each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns.

Section 13. Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 10.03 of the Credit Agreement;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrower set forth in Section 10.03 of the
Credit Agreement.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of

 

20

Security Agreement



--------------------------------------------------------------------------------

which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart.

Section 15. Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

Section 16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL. The terms of Sections 10.15 and 10.16 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

Section 17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

Section 18. Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.

Section 19. Other Security; Conflicts. To the extent that any of the Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the
Obligations or any of the rights of the Administrative Agent or the Secured
Parties under this Agreement, under any other of the Loan Documents or under any
other document relating to the Obligations. Without limiting any of the rights,
remedies, privileges or benefits provided hereunder to the Administrative Agent
for its benefit and the ratable benefit of the other Secured Parties, each
Grantor and the Administrative Agent hereby agree that the terms and provisions
of this Agreement in respect of any Collateral subject to the pledge or other
Lien of any other Collateral Document are, and shall be deemed to be,
supplemental and in addition to the rights, remedies, privileges and benefits
provided to the Administrative Agent and the other Secured Parties under such
other Collateral Document and under applicable Law to the extent consistent with
applicable Law; provided that, in the event

 

21

Security Agreement



--------------------------------------------------------------------------------

that the terms of this Agreement conflict or are inconsistent with the
applicable other Collateral Document or applicable Law governing such other
Collateral Document, (a) to the extent that the provisions of such other
Collateral Document or applicable foreign Law are, under applicable foreign Law,
necessary for the creation, perfection or priority of the security interests in
the Collateral subject to such foreign pledge agreement, the terms of such other
Collateral Document or such applicable Law shall be controlling, (b) to the
extent the provisions of such other Collateral Document addresses Collateral (as
defined in the Credit Agreement) that is Investment Property or pledged
interests in Equity Interests and related distributions and proceeds, the U.S.
Pledge Agreement and each applicable Foreign Pledge Agreement shall control as
applicable, and (c) otherwise, the terms hereof shall be controlling.

Section 20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto as a Grantor by executing and
delivering to the Administrative Agent a Joinder Agreement in the form of
Exhibit D or such other form acceptable to the Administrative Agent. Immediately
upon such execution and delivery of such Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as a Grantor and have all of the rights and obligations of a Grantor
hereunder, and this Agreement and the schedules hereto shall be deemed amended
by such Joinder Agreement.

Section 21. Joint and Several Obligations of Grantors.

(a) Each of the Grantors is accepting joint and several liability hereunder in
consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Grantors and in consideration of the undertakings of each of the
Grantors to accept joint and several liability for the obligations of each of
them.

(b) Each of the Grantors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a primary obligor,
joint and several liability with the other Grantors with respect to the payment
and performance of all of the Obligations, it being the intention of the parties
hereto that (i) all the Obligations shall be the joint and several obligations
of each of the Grantors without preferences or distinction among them and (ii) a
separate action may be brought against each Grantor to enforce this Agreement
whether or not the Borrower, any other Grantor or any other person or entity is
joined as a party.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents, to the extent the obligations of a Grantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Grantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation,
Debtor Relief Laws).

Section 22. Marshaling. The Administrative Agent shall not be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of its rights and remedies hereunder and in
respect of such collateral security and other assurances of payment shall be

 

22

Security Agreement



--------------------------------------------------------------------------------

cumulative and in addition to all other rights and remedies, however existing or
arising. To the extent that it lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.

Section 23. Injunctive Relief.

(a) Each Grantor recognizes that, to the extent that such Grantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Secured Parties. Therefore, each Grantor
agrees that the Administrative Agent and the other Secured Parties, at the
option of the Administrative Agent and the other Secured Parties, shall be
entitled to seek temporary or permanent injunctive relief in any such case
without the necessity of proving actual damages.

(b) The Administrative Agent, the other Secured Parties and each Grantor hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any dispute under this Agreement or
any other Loan Document, whether such dispute is resolved through arbitration or
judicially.

Section 24. Secured Parties. Each Secured Party that is not a party to the
Credit Agreement who obtains the benefit of this Agreement shall be deemed to
have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of the Credit Agreement, and with respect to the actions
and omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

Security Agreement



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

GRANTORS:

    MONSTER WORLDWIDE, INC.     By:  

/s/ James M. Langrock

    Name:  

James M. Langrock

    Title:  

Executive Vice President and Chief Financial Officer

 

    FASTWEB, LLC     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    KJB HOLDING CORP.     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    MILITARY ADVANTAGE, INC.     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    MONSTER EMERGING MARKETS, LLC     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

Security Agreement



--------------------------------------------------------------------------------

    MONSTER GOVERNMENT SOLUTIONS, LLC     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    MONSTER INTERNATIONAL HOLDING CORP.     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    MONSTER LABS, LLC     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    MONSTERTRAK CORPORATION     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    MONSTER WORLDWIDE TECHNOLOGIES, LLC     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

    PWP, LLC     By:  

/s/ Michael C. Miller

    Name:  

Michael C. Miller

    Title:  

Secretary

 

Security Agreement



--------------------------------------------------------------------------------

OCC.COM INC. By:   /s/ Michael C. Miller Name:  

Michael C. Miller

Title:  

Secretary

 

TROVIX INC. By:   /s/ Michael C. Miller Name:  

Michael C. Miller

Title:  

Secretary

 

TMAT INC. By:   /s/ Michael C. Miller Name:  

Michael C. Miller

Title:  

Secretary

 

AFFINITY LABS, LLC By:   /s/ Michael C. Miller Name:  

Michael C. Miller

Title:  

Secretary

 

MONSTER ASIA PACIFIC HOLDING CORP. By:   /s/ Michael C. Miller Name:  

Michael C. Miller

Title:  

Secretary

 

MONSTER WORLDWIDE SOUTH CAROLINA, INC. By:   /s/ Michael C. Miller Name:  

Michael C. Miller

Title:  

Secretary

 

Security Agreement



--------------------------------------------------------------------------------

TALENTBIN, INC. By:  

/s/ Michael C. Miller

Name:   Michael C. Miller Title:   Secretary

 

RADIKER, INC. By:  

/s/ Michael C. Miller

Name:   Michael C. Miller Title:   Secretary

 

GOZAIK LLC By:  

/s/ James M. Langrock

Name:   James M. Langrock Title:   Manager

 

MONSTER CZ HOLDINGS, LLC By:  

/s/ Michael C. Miller

Name:   Michael C. Miller Title:   Secretary

 

Security Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

   

BANK OF AMERICA, N.A.,

as Administrative Agent

    By:  

/s/ Angela Larkin

    Name:  

Angela Larkin

    Title:  

Assistant Vice President

 

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Commercial Tort Claims



--------------------------------------------------------------------------------

SCHEDULE II

Loan Parties



--------------------------------------------------------------------------------

SCHEDULE III

Deposit Accounts; Securities Accounts



--------------------------------------------------------------------------------

SCHEDULE IV

Electronic Chattel Paper; Letter-of-Credit Rights



--------------------------------------------------------------------------------

SCHEDULE V

Certain Collateral Locations



--------------------------------------------------------------------------------

SCHEDULE VI

Copyrights, Patents and Trademarks



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

NOTICE

AND

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that further to the Security Agreement dated as of October 31,
2014 (as amended, modified, extended, restated, renewed, replaced, or
supplemented from time to time, the “Agreement”) by and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor hereby grants a
continuing security interest in and continuing lien upon the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that (a) the security interest granted
pursuant to this Notice and Grant of Security Interest in the foregoing
copyrights and copyright applications is granted in conjunction with the
security interest granted to the Administrative Agent for the ratable benefit of
the Secured Parties pursuant to the Agreement, and (b) the security interest in
the foregoing copyrights and copyright applications (i) may only be terminated
in accordance with the terms of the Agreement and (ii) are not to be construed
as an assignment of any copyright or copyright application.

Very truly yours,

[GRANTOR]

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
October 31, 2014 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) by and among the Grantors
party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications shown on Schedule 1 attached hereto to the Administrative Agent for
the ratable benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any patent or patent application.

Very truly yours,

[GRANTOR]

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    

 



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
October 31, 2014 (as amended, modified, extended, restated, renewed, replaced,
or supplemented from time to time, the “Agreement”) and among the Grantors party
thereto (each an “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as administrative agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any trademark or trademark application.

Very truly yours,

[GRANTOR]

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

SUPPLEMENT TO

SECURITY AGREEMENT

This SUPPLEMENT, dated as of                          ,              (this
“Supplement”), is to the Security Agreement, dated as of October 31, 2014 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Agreement”), among the Grantors (such term as defined in the
Agreement, and other terms used in this Supplement, to have the meanings set
forth in the Agreement) from time to time party thereto, in favor of BANK OF
AMERICA, N.A., as the administrative agent (together with its successor(s)
thereto in such capacity, the “Administrative Agent”) for each of the Secured
Parties.

W I T N E S S E T H :

WHEREAS, pursuant to a Third Amended and Restated Credit Agreement, dated as of
October 31, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Company, certain
Subsidiaries of the Company from time to time party thereto (collectively with
the Company, the “Borrowers”), the various financial institutions and other
Persons from time to time party thereto and the Administrative Agent, the
Lenders have extended Commitments to make Loans to the Borrowers; and

WHEREAS, pursuant to the provisions of Section 20 of the Agreement, each of the
undersigned is becoming a Grantor under the Agreement; and

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Agreement in order to induce the Lenders to continue to make Loans under the
Credit Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows:

SECTION 1. Party to Agreement, etc. In accordance with the terms of the
Agreement, by its signature below each of the undersigned hereby irrevocably
agrees to become a Grantor under the Agreement with the same force and effect as
if it were an original signatory thereto and each of the undersigned hereby
(a) creates and grants to the Administrative Agent, its successors and assigns,
a security interest in all of the undersigned’s right, title and interest in and
to the Collateral, (b) agrees to be bound by and comply with all of the terms
and provisions of the Agreement applicable to it as a Grantor and (c) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct in all material respects as of the date hereof,
unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date. In furtherance of the foregoing, each
reference to a “Grantor” and/or “Grantors” in the Agreement shall be deemed to
include each of the undersigned.



--------------------------------------------------------------------------------

SECTION 2. Representations. Each of the undersigned Grantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Agreement constitute the legal,
valid and binding obligation of each of the undersigned, enforceable against it
in accordance with its terms.

SECTION 3. Full Force of Agreement. Except as expressly supplemented hereby, the
Agreement shall remain in full force and effect in accordance with its terms.

SECTION 4. Severability. If any provision of this Supplement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Supplement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 5. Governing Law. THIS SUPPLEMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Supplement by facsimile or
via other electronic means shall be effective as delivery of a manually executed
counterpart of this Supplement.

SECTION 7. ENTIRE AGREEMENT. THIS SUPPLEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
ANY PRIOR AGREEMENT, INCLUDING WITHOUT LIMITATION THE ORIGINAL AGREEMENT OR
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

*   *   *   *   *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Responsible Officer as of the date first
above written.

[NAME OF ADDITIONAL SUBSIDIARY]

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    

[NAME OF ADDITIONAL SUBSIDIARY]

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                          
                                       

Name:                                          
                                  

Title:                                          
                                    